Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,824,604.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent 
          
Instant Application claim 1
Patent No. xxx claim 1
a system for controlling data entry comprising: 
one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to: 
receive user input from a user defining a data set 
define a data collection construct including a data entry user interface based on the user input for use in inputting data in the data set;  and 
automatically define, according to the defined data collection construct, schema and index mappings to generate queries in retrieving data from the data collection construct to be stored in a datastore according to a data storage construct; and 



apply the schema and index mappings to the data storage construct 

one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to: 
receive user input from a user defining a data set; 
define a data collection construct including a data entry user interface based on the user input for use in inputting data in the data set; automatically define a data storage construct for the data collection construct based on the user input for use in storing the data in the data set input through the data entry user interface in a datastore; automatically define queries for use in retrieving the data in the data set input 
automatically updating, based on the additional user input, the data collection construct including the data entry user interface; and based on the updates to the data collection construct, modify a table schema, index mappings, and the queries of the data storage construct (claim 12)).
receive additional user input indicating modifications to the data set; automatically update, based on the additional user input, the data collection construct including the data entry user interface; and based on the updates to the data collection construct, modify a table schema, index mappings, and the queries of the data storage construct. 


         

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ashtiani et al. (U.S. Pub. 2015/0161542 A1) .
With respect to claim 1, Ashtiani et al. discloses a system for controlling data entry comprising: 
one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to: 
receive user input from a user defining a data set (i.e., “The user inputs can be provided in order to define a work breakdown structure 180 that divides the project into activities or tasks 182, and establishes dependencies among those tasks, as indicated by block 184, as well as such things as start and end dates 186”(0029), 0030, fig. 2A shows 180, 182, 184, 186,248, 156 etc); 
define a data collection construct including a data entry user interface based on the user input for use in inputting data in the data set (i.e., “A project management system receives project planning inputs from a user, to create and plan a project…It also receives resource data from the business system and provides a resource user interface display that allows a user to staff the project with resources received from the business system”(abstract) and project management planning is a data collection construct as claimed invention or “Project creation component 122 illustratively generates user interface displays 110 with user input mechanisms that can be actuated by user 106 in order to create and manage a project (or project plan) 121”(0019), 0032 and fig. 2A shows 176, 178, etc);  and 
automatically define, according to the defined data collection construct, schema (i.e., “The category data is illustratively data that identifies categories within business system 104 that map to the particular tasks entered by user 106 in creating the new project 121. Thus, each task can be assigned by the user to a given category within the business system 104. In another embodiment, they can be automatically assigned or automatically assigned and confirmed by the use” (0033) and Examiner asserts that each task can be assigned is schema as claimed invention ) and index mappings to generate queries in retrieving data from the data collection construct to be stored in a datastore according to a data storage construct (i.e., “It illustratively includes category information 142 that allows user 106 to map tasks in the newly created project 121 to task categories within business system 104.”(0023) and “The customer data may be data that has been entered for this particular customer in the past, or other data. It can also query business system 104 for contract data 232. The contract data may be data that has been entered on other projects, for contracts of this type. Publication component 126 can also illustratively query business system 104 for category data 234...  Publication component 126 can query business system 104 for other information as well. ” (0033) and “wherein automatically querying comprises: automatically querying the business system for category data indicative of categories in the business system that correspond to the tasks in the project in the project planning system” (claim 5) and based on the schema of category data with tasks in the project and index map query to retrieve the business system); and 
apply the schema and index mappings to the data storage construct (i.e. “Synchronizing changes between the two systems is indicated by block 330 in FIG. 2.”(0050) and fig. 2B show after retrieve (query) and publish to the business system (310) and update (apply the schema and index maps (schema and map from business system 104 after user selects or input or confirm to output (new project) the business and update (synchronizing), for example, query the customer data, contract data at business system 104 and (0033) and synchronize the new project publish with new customer data, contract data, new task (new category with assigned new task (automatic or assigned by user’s input or “publication component 126 can then republish project 121, with the new information added, back to business system 104 in order to update the stored project plan 152, with the new information”(0036) or “ received from the business system based on the project information, with user interaction input mechanisms; and receiving user interaction inputs, through the user interaction input mechanisms, interacting with the reference data to modify portions of the project using the reference data”(claim 1)or fig. 3E, 0039, 0046).  
With respect to claim 2, Ashtiani et al. discloses wherein the data collection construct is defined to include: a type of data in the dataset (i.e., “It can also ask the user to specify the type of calendar being used, as indicated by mechanism 228. In the embodiment shown, the user has already put in the company and project name when creating the project. The user is thus simply asked in display 214 to specify the project type (such as time and materials or other project type), the project group and the project contract identifier.” (0032)); and a format, one or more fields, and one or more rules to collect data in the dataset (i.e., “It can also ask the user to specify the type of calendar being used, as indicated by mechanism 228. In the embodiment shown, the user has already put in the company and project name when creating the project. The user is thus simply asked in display 214 to specify the project type (such as time and materials or other project type), the project group and the project contract identifier.” (0032) and “It receives a publication input, publishing the project, to a business system ”(abstract) and “There are also a wide variety of different kinds of business systems. Such systems often include enterprise resource planning (ERP) systems, customer relations management (CRM) systems, line-of-business (LOB) systems, among others”(0003)).  
i.e., “The contract data may be data that has been entered on other projects, for contracts of this type. Publication component 126 can also illustratively query business system 104 for category data 234. The category data is illustratively data that identifies categories within business system 104 that map to the particular tasks entered by user 106 in creating the new project 121” (0033)).  
With respect to claim 4, Ashtiani et al. discloses the system of claim 2, wherein the data storage construct is automatically defined based on the type of data and the format to collect data in the dataset (i.e., “wherein automatically querying comprises: automatically querying the business system for category data indicative of categories in the business system that correspond to the tasks in the project in the project planning system” (claim 5) )
With respect to claim 5, Ashtiani et al. discloses wherein the system is further caused to: determine whether data stored according to the data storage construct improperly includes null values (i.e., “Receiving such information is indicated by block 244 in FIG. 2. In one embodiment, instead of automatically placing that information in the proper location in project 121, project creation component 122 receives user inputs that select the information returned by business system 104, and place it in the proper location” (0036)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is reject under 35 U.S.C 103(a) as being unpatentable over Ashtiani et al. (U.S. Pub. 2015/0161542 A1) in view of Arsintescu. (U.S. Pat. 8,612,922 B2)
With respect to claim 10, Ashtiani et al. discloses all resource category (i.e., “It provides a name of a resource category that can be used to assign resource to each task in the project”(0037)) but Ashtiani et al. does not discloses wherein the system is further caused to: control a rate of data transfer from the datastore to a repository based on a resource constraint or stress associated with the data transfer and a required consistency level between the datastore and the repository. However, Arsintescu discloses wherein the system is further caused to: control a rate of data transfer from the datastore to a repository based on a resource constraint or stress associated with the data transfer and a required consistency level between the datastore and the repository (i.e.,“Automatic creation of constraints while maintaining constraints in a correct-by-construction manner is provided by the constraint manager and user-defined template instance generation and validation sub-processes, which the user can define to provide technology-specific constraints and validation behavior”(col. 11, lines29-37 ) and  “Techniques are provided to allow users of Electronic Design Automation (EDA) tools to define constraint template types for efficiently associating constraints with design objects to specify design intent”(abstract) and (i.e., “Automatic creation of constraints while maintaining constraints in a correct-by-construction manner is provided by the constraint manager and user-defined template instance generation and validation sub-processes, which the user can define to provide technology-specific constraints and validation behavior”(col. 11, lines29-37)). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Ashtiani et al to have Arsintescu’s feature in order to have consistence system and easy development of customized constraint while minimizing the risk of revealing proprietary background invention).
With respect to claims 11-14 and 16-19, the claims 11-14 and 16-19 are rejected as claims 1-5 and 10 since the claims 11-14 and 16-19 are similar with the set of claims 1-5 and 10 but different form.
Allowable Subject Matter
Claim 6-7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed  wherein the system is further caused to: modify the format of the data collection construct; and nest the modified data collection construct into a previously defined data collection construct so that a same modification is made to the previously defined data collection construct, wherein the system is further caused to: automatically modify the defined schema of the data storage construct based on the modified format of the data collection construct.
Claim 8-9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed  wherein the system is further caused to: add or remove a field to the data collection construct; and nest the data collection construct having the added or removed field into a previously defined data collection construct so that a corresponding field is added or removed from the previously defined data collection construct, wherein the system is 
Close references:
U.S. Pub. 8,417,715 B1 discloses create the identify business task and extract and prepare data from user’s data source and perform data mining (fig. 1)
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        February 26, 2022